Case 3:19-cv-04753-AET-TJB Document 21 Filed 03/04/19 Page 1 of 4 PageID: 1948



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 Defense Distributed,                         No. 3:19-cv-04753-AET-TJB
 Second Amendment Foundation, Inc.,
 Firearms Policy Coalition, Inc.,
 Firearms Policy Foundation,
 The Calguns Foundation,
 California Association of Federal
 Firearms Licensees, Inc., and
 Brandon Combs,
                    Plaintiffs,

                   v.

 Gurbir Grewal, Attorney General of the
 State of New Jersey,
                   Defendant.


                        Plaintiffs’ Response to Document 20


  BECK REDDEN LLP                         HARTMAN & WINNICKI, P.C.
  Chad Flores                             Daniel L. Schmutter
  cflores@beckredden.com                  dschmutter@hartmanwinnicki.com
  Daniel Hammond                          74 Passaic Street
  dhammond@beckredden.com                 Ridgewood, New Jersey 07450
  Hannah Roblyer                          (201) 967-8040
  hroblyer@beckredden.com
  1221 McKinney Street, Suite 4500        Josh Blackman*
  Houston, Texas 77010                    joshblackman@gmail.com
  (713) 951-3700                          1303 San Jacinto Street
                                          Houston, TX 77002
                                          (202) 294-9003
                                          *Pro hac vice motion to be filed

                               Counsel for Plaintiffs
Case 3:19-cv-04753-AET-TJB Document 21 Filed 03/04/19 Page 2 of 4 PageID: 1949



      Plaintiffs file this response to Document 20, the letter filed by Defendant

Gurbir Grewal seeking a status conference and requesting a stay.

                                      Discussion

      Yesterday, Defendant Gurbir Grewal submitted a “letter to seek a status

conference tomorrow, March 4, 2019, and to request a stay of all proceedings in this

case.” Doc. 20 at 1. Grewal did not confer with the Plaintiffs about this submission.

Plaintiffs hereby set forth their position.

      First, the letter seeks a status conference. Plaintiffs do not object to the

procedure by which Grewal seeks a status conference, and would gladly participate

in any status conference the Court sets. But for the reasons set forth below, no status

conference is warranted.

      Second, the letter requests a stay. Plaintiffs object to the procedure by which

Grewal seeks the stay. This request should have to comply with the orthodox rules

governing an application for relief, which have not been complied with here.

      Specifically, Grewal’s submission of Document 20 violates Federal Rule of

Civil Procedure 7 and Local Civil Rule 7.1 multiple times over. Federal Rule of

Civil Procedure 7 mandates that any “request for a court order must be made by

motion,” Fed. R. Civ. P. 7(b)(1), and Local Civil Rule 7.1 provides that, unless the

Court advises otherwise (which it has not), “all motions, regardless of their

complexity and the relief sought, shall be presented and defended in the manner set

forth in L.Civ.R. 7.1.” Thus, this application is subject to Local Civil Rule 7.1(d)(1):
Case 3:19-cv-04753-AET-TJB Document 21 Filed 03/04/19 Page 3 of 4 PageID: 1950



“No application will be heard unless the moving papers and a brief, prepared in

accordance with L.Civ.R. 7.2, and proof or acknowledgment of service on all other

parties, are filed with the Clerk at least 24 days prior to the noticed motion day.”

The application for a stay with the Document 20 letter violates all of these rules.

      Plaintiffs object to Grewal’s application being heard in violation of those

rules. No action should be taken on the application unless and until both (1) Grewal

presents the application in compliance with the applicable procedural rules, and (2)

the Plaintiffs are afforded an adequate opportunity to present a substantive response.

      Enforcing the Court’s orthodox procedural rules does not cause unfairness.

Grewal can assert whatever arguments he wishes in response to Plaintiffs’ motion

for a preliminary injunction. Apart from that, Federal Rule of Civil Procedure 12

supplies a completely adequate procedural framework for Grewal’s assertion of the

defense/objection at issue. Nothing said in Document 20 constitutes an emergency

or otherwise warrants a departure from standard operating procedures.

                                       Conclusion

      For these reasons, Plaintiffs request that the Court take no action on the

Document 20 application for a stay unless and until both (1) Defendant Gurbir

Grewal presents the application in compliance with all applicable procedural rules,

and (2) the Plaintiffs are afforded an adequate opportunity to present a substantive

response to the application. Plaintiffs also suggest that, in light of this, no status

conference is required at this time.
Case 3:19-cv-04753-AET-TJB Document 21 Filed 03/04/19 Page 4 of 4 PageID: 1951



 Date: March 4, 2019                    Respectfully submitted,

 BECK REDDEN LLP                        HARTMAN & WINNICKI, P.C.
 Chad Flores                            s/ Daniel L. Schmutter
 cflores@beckredden.com                 Daniel L. Schmutter
 Daniel Hammond                         dschmutter@hartmanwinnicki.com
 dhammond@beckredden.com                74 Passaic Street
 Hannah Roblyer                         Ridgewood, New Jersey 07450
 hroblyer@beckredden.com                (201) 967-8040
 1221 McKinney Street, Suite 4500
 Houston, Texas 77010                   Josh Blackman*
 (713) 951-3700                         joshblackman@gmail.com
                                        1303 San Jacinto Street
                                        Houston, TX 77002
                                        (202) 294-9003
                                        *Pro hac vice motion to be filed

                             Counsel for Plaintiffs
